Citation Nr: 1704910	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  10-39 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, including plantar fasciitis and pes planus.

2.  Entitlement to service connection for a respiratory disorder.

3.  Entitlement to service connection for shin splints.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for bilateral knee disability.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for headaches, to include as secondary to back disability.

8.  Entitlement to service connection for residuals of pneumonia.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to February 2007.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a December 2008 rating decision of the VA Regional Office (RO) in Waco, Texas that denied all of the issues listed on the title page of this decision.  

By rating decision in July 2015, service connection for tinnitus, which was previously on appeal, was granted.  This matter is a full grant of the benefit sought on appeal and is no longer for appellate consideration. 

Following review of the record, the issues of entitlement to service connection for bilateral foot disability, including plantar fasciitis and pes planus, a respiratory disorder, shin splints, a back disorder, bilateral knee disability, headaches and residuals of pneumonia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Noise exposure is consistent with the Veteran's military occupational specialty and duties in service.

2.  The Veteran does not currently have bilateral hearing loss disability for VA compensation purposes.  


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by service. 38 C.F.R. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the Veteran's claim of entitlement to service connection for bilateral hearing loss disability.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA properly notified the Veteran of the information and evidence needed to substantiate and complete the claim.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim and affording him a VA examination that is determined to be adequate for compensation purposes.   The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claim of entitlement to service connection for bilateral hearing loss is ready to be considered on the merits.


Applicable Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).

Factual Background

Review of the record discloses that the Veteran had a military occupational specialty of bulk fuel specialist.  He received the Rifle Qualification Badge (expert) and the Pistol Qualification Badge (Sharpshooter), among other citations.  

On examination in January 2003 prior to service entrance, decibel thresholds at the 500 to 4000 Hertz frequencies were within normal limits at 0/10/0/5/10 and 20/20/5/10/15 at the 500/1000/2000/3000/4000 Hertz frequencies in the right and left ears, respectively.  A reference audiogram for hearing conservation purposes was obtained in February 2003 indicating that the appellant was routinely exposed to noise.  The audiometric evaluation disclosed decibel losses of 35/35/10/5/25 and 15/15/5/15/15 at the 500/1000/2000/3000/4000 Hertz frequencies in the left and right ears, respectively.  The Veteran was referred for Hearing Conservation Disposition for low frequency hearing loss.  In January 2007, just prior to discharge from active duty, a reference audiogram disclosed pure tone thresholds of 40/40/10/10/25 and 20/25/10/20/15 at the applicable Hertz frequencies in the left and right ears.  The evidence does not reflect that the appellant sought treatment for any complaints relating to his hearing during the interim.  A claim for service connection of bilateral hearing loss was received in December 2007. 

The record reflects that the Veteran failed to report or missed a number of VA audiology examinations scheduled for him over the years from 2008.  He was first afforded a VA audiology examination for VA compensation and pension purposes in April 2015.  The examiner noted that the claims folder was reviewed.  The Veteran reported military noise exposure from small guns, vehicles, and power tools with hearing protection, as well as occupational noise exposure as a mechanic with hearing protection.  He denied noise-related recreational activities.

An audiogram was performed that disclosed pure tone thresholds of 5/10/00/15/10 and 35/35/05/10/15 at the 500/1000/2000/3000/4000 Hertz frequencies in the right and left ears, respectively.  Speech recognition scores were 100 percent, bilaterally.  The diagnosis for the right ear was sensorineural hearing loss at the 6000 Hertz or higher range frequencies.  The diagnosis for the left ear was sensorineural hearing loss in the 500-4000 Hertz frequency and sensorineural hearing loss at the 6000 Hertz or higher range frequencies.  

Following examination, the examiner stated that the Veteran had a mild hearing loss at 6000 Hertz at service entrance and separation examinations, but that hearing thresholds did not significantly shift during active military service.  It was related that hearing on entrance examination in January 2003 was within normal limits.  The examiner further observed that although a significant change in hearing was observed at 500-1000 Hertz during active military service in the left ear, the separation examination in January 2007 disclosed hearing within normal limits at the "ratable" frequencies.

Legal Analysis

Review of the evidence, as indicated above, indicates that the Veteran had significant noise exposure during active duty.  As such, noise exposure is conceded as consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a) (West 2014).  However, this does not by itself provide for grant of service connection.  Rather, the evidence must demonstrate that the Veteran has bilateral hearing loss disability, as contemplated by the criteria outlined in 38 C.F.R. § 3.385.  After reviewing the evidence in its entirety, the Board concludes that service connection for bilateral hearing loss disability is not warranted. 

The Board points out that to be eligible for service connection for hearing loss, VA has established a mechanical standard by which this disability may be objectively demonstrated. See 38 C.F.R. § 3.385 above.  Review of the record discloses that although the Veteran was shown to have decibel losses of 40 at the 500 and 1000 Hertz frequencies at separation from service, on most recent VA audiology evaluation in April 2015, pure tone thresholds in decibels in the left ear were 35/35/05/10/15 in the left ear at the 500/1000/2000/3000/4000 Hertz frequencies.  Speech discrimination scores were 100 percent in each ear. As such, the most recent findings do not demonstrate that the appellant has an auditory threshold of 40 decibels or greater at any applicable frequency in either ear, or auditory thresholds of 26 decibels or greater in at least three of the applicable frequencies in either ear, or a speech recognition score using the Maryland CNC Test or less than 94 percent.  Therefore, current right and left ear pure tone thresholds do not conform to the VA criteria to establish service connection for hearing loss disability.  The evidence thus demonstrates that despite military duties and circumstances for which noise exposure is conceded, the post service record is not indicative of a hearing loss disability by VA standards or regulation for which service connection may be conceded.  

For the reasons discussed above, service connection for bilateral hearing loss disability is not warranted at this time.  The preponderance of the evidence is against the claim and service connection is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55-57 (1991). 


ORDER

Service connection for bilateral sensorineural hearing loss disability is denied.  



REMAND

The Veteran finds that further development is warranted prior to disposition of the remaining issues on appeal.

The Veteran's service treatment records are replete with clinical entries showing that he was treated for multiple foot disorders.  Tendonitis, acquired deformity of foot, equinus and pronation, flat foot, and planter fasciitis were recorded as problems on his separation physical examination in January 2007.  He was also treated on a number occasions for upper respiratory symptoms during service, including bronchitis and pharyngitis.  A diagnosis of pneumonia is shown in March 2003.  References to back and knee pain and shin splints were recorded during active duty.  The appellant asserts that he has headaches secondary to back pain.

Review of the record reflects that after the Veteran filed a claim in December 2007, for service connection of claimed disabilities, he was scheduled for VA examinations multiple times from May 2008 to which he failed to report.  Reasons given for his failure to appear included non-receipt of notification, bad address, and transportation problems, etc., and he requested that the examinations be rescheduled.  An examination was cancelled by the medical contractor (QTC) in January 2012 because VA failed to provide the claims folder for review prior to examination.  Nevertheless, the Veteran has continued to express his willingness to report for VA examination.

It appears that given the difficulty in scheduling the appellant for examination, the RO requested that a VA physician review the record for an opinion pertaining to the claimed foot disabilities.  The Board finds, however, that the VA foot examination performed in May 2014 is inadequate.  Not only was the Veteran not present for the examination, it appears that the examiner relied upon a single post service VA clinic note in finding that the Veteran had pre-existing pes planus that was not aggravated by service.  However, pes planus was not noted at service entrance and the Veteran is presumed to have been sound at service entry.  See 38 U.S.C.A. § 1111 (West 2014).  The examiner also concluded that plantar fasciitis was not related to service based solely a finding that there was no documentation of chronic foot pain between 2008 and May 2013 to find that plantar fasciitis was related to service.  In view of such, the examiner's report lacks probity, and does not provide a well-reasoned opinion as to why there is no relationship between any current foot disability and service.  The Veteran should thus be rescheduled for a foot examination by a VA podiatrist.

The appellant underwent a VA respiratory examination in April 2015.  The examiner found that the Veteran had allergic rhinitis but did not provide any opinion as to whether this disorder was related to service.  He also diagnosed chronic bronchitis related to smoking cigarettes unrelated to any chemical exposure during service, but did not provide a well rationalized opinion as why current bronchitis could not be related to bronchitis recorded during service.  It is also noted that the Veteran failed to report for pulmonary function studies and that no imaging studies were performed.  As such, the Board finds that this examination is lacking and is inadequate such that the appellant must be re-examined in this regard.  

The record reflects that the Veteran has not had an examination that addresses whether any currently claimed back, knee, shin splints or pneumonia residuals may be related to symptoms and complaints recorded during active duty.  The threshold for securing an examination under the VCAA is low. McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006).  Therefore the appellant will be given an additional opportunity to report for VA examination as to these claimed disorders.

The Board advises the Veteran that it would behoove him to provide additional information and/or authorization to retrieve clinical records from all providers who have treated him for bilateral foot disability, including plantar fasciitis and pes planus, a respiratory disorder, shin splints, a back disorder, bilateral knee disability, headaches and any lung symptoms over the years since discharge from active duty.  Therefore, the Veteran should be contacted and requested to identify all health care providers, including VA facilities, from which he has obtained treatment since 2007.  The RO should thereafter attempt to secure these records.


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide written authorization with the names and addresses of all health care providers, to include any within the VA system, who have treated him since service for bilateral foot disability, including plantar fasciitis and pes planus, a respiratory disorder, shin splints, a back disorder, bilateral knee disability, headaches and residuals of pneumonia.  Thereafter, the RO must attempt to secure all pertinent records from the identified providers and associate them with the electronic claims folder.  All attempts to obtain records should be documented in the claims file.

2.  Schedule the Veteran for an examination to determine all current bilateral foot diagnoses and for an opinion as to whether any current foot disability is related to service.  Access to Virtual VA/VBMS must be made available to the examiner prior to the evaluation.  The examination report should include a discussion of the Veteran's documented clinical history and assertions.  All appropriate tests and studies should be conducted and clinical findings must be reported and correlated to a specific diagnosis(es).  Following review of the record and physical examination, the examiner must fully identify any foot disorder present and respond to the following questions:

a)  Is there clear and unmistakable evidence (obvious, manifest, undebatable) that the Veteran had a foot disorder prior to active service?  If yes, is there clear and unmistakable evidence that a preexisting foot disability was not aggravated (chronically worsened beyond normal progression) by such service? 

b) Is it at least as likely as not (a 50 percent probability or better) there is a relationship between a current foot disability and foot symptoms/treatment recorded during service?

c) A complete rationale for all opinions given must be provided.  It is requested that the examiner discuss all of the medical evidence in detail and reconcile any contradictory evidence in the record in a narrative report.

d) The podiatrist must complete a Disability Benefits Questionnaire for the feet.

3.  Schedule the Veteran for a VA respiratory/lung examination by an appropriate examiner to address the nature and etiology of claimed respiratory and lung disability.  Access to Virtual VA/VBMS must be made available to the examiner.  The examiner must indicate whether the claims folder is reviewed.  All indicated tests and studies, including X-rays and pulmonary function studies, must be conducted and clinical findings should be reported in detail and correlated to specific diagnoses.  The examiner must provide an opinion as to whether any current respiratory and lung disorder relates back to symptoms the Veteran experienced or was treated for during active duty.  Complete rationale for all opinions expressed should be provided.  It is requested that the examiner discuss all of the medical evidence in detail and reconcile any contradictory evidence in a narrative report.

4.  Schedule the Veteran for appropriate VA examinations to address the nature and etiology of claimed shin splints, a back disorder, bilateral knee disability and headaches.  Access to Virtual VA/VBMS must be made available to the examiner.  The examiner must indicate whether the claims folder is reviewed.  All indicated tests and studies should be conducted and clinical findings must be reported and correlated to specific diagnoses.  The examiner must provide an opinion as to whether it is at least as likely as not any current shin splints, a back disorder, bilateral knee disability and headaches the Veteran experienced or was treated for during active duty relate back to service.  A complete rationale for all opinions expressed should be provided.  

5.  The Veteran must be given adequate notice of the examination, to include advising him of the consequences of failure to report under 38 C.F.R. § 3.655 (2016).  If he fails to appear for the examinations, this fact should be noted in the file and a copy of the examination notification should be associated with the claims file.

6.  After taking any further development deemed appropriate, re-adjudicate the claims.  If a benefit is not granted, provide the appellant with a supplemental statement of the case and afford him an opportunity to respond before the case is returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


